10/03/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 28, 2017

        STATE OF TENNESSEE v. CHARLES PHILLIP MAXWELL

                Appeal from the Criminal Court for Davidson County
                  No. 2015-A-347    Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2017-00865-CCA-R3-CD
                       ___________________________________


Defendant, Charles Phillip Maxwell, was convicted of driving on a suspended license
(second offense) following a bench trial. The trial court imposed a sentence of eleven
months and twenty-nine days, to be served at sixty percent release eligibility and a fine of
$2,500.00. On appeal, Defendant raises twenty-seven issues. A number of these issues we
have deemed are waived. Having reviewed the entire record and the briefs of the parties,
we find no error and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and J. ROSS DYER, JJ., joined.

Charles Phillip Maxwell, Nashville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Glenn R. Funk, District Attorney General; and Kyle Anderson, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

Background

       No transcript of the evidence or sufficient statement of the evidence at trial is
included in the record. The following facts are excerpted from the presentence report for
background purposes:

        On March 28, 2014, at approximately 3:01 p.m., Officer Matthew
        Carson conducted a traffic stop on Robertson Avenue/Annex Avenue,
        for having a cracked windshield. The windshield was obstructing the
        driver’s view. The vehicle also had a cracked taillight, which produced a
        white light from the rear of the vehicle.

        When Officer Carson approached the vehicle, there was only one
        occupant in the car. Officer Carson identified himself to the Defendant,
        Charles Maxwell. Officer Carson asked the Defendant for his driver’s
        license. The Defendant stated he was going to plead the 5th to any
        questions officers had.

        Officer Carson requested backup to assist with the traffic stop. Once
        other officers arrived, Officer Carson again asked the Defendant for his
        I.D. or driver’s license. The Defendant stated again that he was going to
        plead the 5th. At that time, Officer Carson asked the Defendant to st[e]p
        out of the vehicle, and he refused.

        Officers opened the door, and the Defendant stepped out freely. The
        Defendant was then placed into custody. The Defendant was found in
        arms, [sic] and it was discovered that he had a suspended driver’s
        license. The Defendant repeatedly asked, “Who do you represent?”
        Police responded and told the Defendant who they were. The Defendant
        continued to ask the same question over and over.

        Due to the Defendant not giving his I.D. or a driver’s license, there was a
        reasonable likelihood to believe he would not appear in court due to him
        not knowing who police were, after officers explained to hi[m] several
        times who they were.

        The Defendant was arrested and charged with driving while license
        suspended.

        The Defendant’s case was transferred from DIV. I Judge Dozier to the
        5th Circuit Court with Judge Binkley. He was in court with Judge
        Binkley for a trial on 11/01/2016. He was convicted of Ct. 1 suspended
        driver’s license, 2nd Offense. He will be scheduled for a sentencing
        hearing after the completion of this presentencing report.

        A video recording of the stop was included in the record. Defendant refers to
himself as a “sovereign” throughout his filings in the trial court. We note that Defendant
appears to reference the trial court and/or all persons involved as “347” throughout his
brief, perhaps based upon the trial court’s docket number 2015-A-347.




                                           -2-
Analysis

       I.     Denial of a “Stenographer.” (Defendant’s Issue XIV)

       Defendant raises twenty-seven issues in his brief. For the sake of clarity, we have
chosen to address the issues in a different order from that of Defendant. The first issue
that we will address is whether the trial court violated Defendant’s right to due process by
conducting his trial without a “stenographer” present to record the proceedings
(Defendant’s Issue XIV).

       Concerning this issue, the trial court concluded in its order denying the motion for
new trial:

        A. As this Court advised Defendant during the pretrial-motions hearing
           on October 31, 2016, the case law is clear that in a criminal case the
           State of Tennessee must provide a court reporter to record verbatim
           all proceedings that occurred in open Court([Tenn. Code Ann.] § 40-
           14-317). However, [Tenn. Code Ann.] § 40-14-301(2) defines a
           “criminal case” as one which is “punishable by confinement in the
           State penitentiary” which includes all felony cases.

        B. In the case of State of Tennessee v. [Jason Peter] Meeks[, No.
           M2011-01134-CCA-R3-CD,] 2012 WL 3085563, at *2 [(Tenn. Crim.
           App. July 31, 2012), no perm. app. filed], the Court notes that the
           trial court found the Defendant Meeks to be indigent and appointed
           him counsel for the trial; however, even though Meeks was
           determined to be indigent and had appointed counsel, since all of the
           charges in the indictment were misdemeanors, the Defendant was not
           entitled to have a court reporter present to record verbatim all of the
           Court proceedings.

       We agree with the trial court that Defendant is not entitled to have a court reporter
present to record verbatim all of the proceedings in the trial court. In Jason Peter Meeks
this court held:

        Our criminal code requires the state to furnish a court reporter in felony
        cases. Tenn. Code Ann. §§ 40-14-301 to -316. Indigent defendants in
        those cases are entitled to the transcript free of charge. See Elliott v.
        State, 435 S.W.2d 812 (Tenn. 1968). Tennessee Code Annotated section
        40-14-301 defines “criminal case” as “the trial of any criminal offense
        which is punishable by confinement in the state penitentiary.” Tenn.
        Code Ann. § 40-14-301(2). The Defendant was charged with only
        misdemeanor offenses, none of which were punishable by greater than
        eleven months and twenty-nine days in the county jail or workhouse.

                                           -3-
        See Tenn.Code Ann. §§ 40-20-103, 40-35-111. Thus, he has no right
        under Tennessee law to a verbatim transcript of the proceedings in the
        trial court. See, e.g., State v. Jack Franklin, No. 03C01-9711-CR-00491,
        1998 WL 802002, at *5 (Tenn. Crim. App. Nov. 20, 1998); State v.
        Erwin Keith Tinsley, No. 03C01-9608-CC-00305, 1997 WL 559436, at
        *2 (Tenn. Crim. App. Sept. 9, 1997); State v. Larry D. Swafford, No.
        03C01-9502-CR-00046, 1995 WL 680753, at *1 (Tenn. Crim. App.
        Nov. 16, 1995), perm. app. denied, (Tenn. May 6, 1996); State v. Doyle
        Baugus, No. 03C01-9103-CR-85, 1991 WL 180606, at *1 (Tenn. Crim.
        App. Sept. 17, 1991); State v. Hammond, 638 S.W.2d 433, 435 (Tenn.
        Crim. App. 1982).

        Moreover, this court has held that the denial by a trial court of a
        defendant’s motion for a court reporter in order to have a verbatim
        transcript of a misdemeanor trial does not create automatic reversible
        error. See Hammond, 638 S.W.2d at 434. Other methods of reporting
        trial proceedings may provide a defendant with a sufficiently complete
        record, including a narrative statement of the evidence. See Mayer, 404
U.S. at 194. In Tennessee, an appellant may prepare a Statement of the
        Evidence in lieu of a verbatim transcript if “no stenographic report,
        substantially verbatim recital or transcript of the evidence or proceedings
        is available.” Tenn. R. App. P. 24(c); see State v. Gallagher, 738
S.W.2d 624, 626 (Tenn. 1987); Hammond, 638 S.W.2d at 434. A
        narrative statement of the evidence, which was prepared in this case, is
        sufficient to preserve the issues on appeal. See Hammond, 638 S.W.2d
        at 434. We conclude that no clear and unequivocal rule of law has been
        breached. Smith, 24 S.W.3d at 282 (quoting Adkisson, 899 S.W.2d at
        641-42).

State v. Meeks, No. M2011-01134-CCA-R3CD, 2012 WL 3085563, at *2-3 (Tenn. Crim.
App. July 31, 2012). Defendant in this case cannot show that the trial court violated his
right to due process by conducting his misdemeanor trial without a “stenographer”
present to record the proceedings. Defendant is not entitled to relief on this issue.

       Because there are no transcripts of the trial proceedings in this case, we are unable
to review many of the issues raised by Defendant. On appeal, the defendant has “a duty
to prepare a record which conveys a fair, accurate and complete account of what
transpired with respect to the issues forming the basis of the appeal.” State v. Ballard,
855 S.W.2d 557, 560 (Tenn. 1993) (citing State v. Bunch, 646 S.W.2d 158, 160 (Tenn.
1983)). “Absent the necessary relevant material in the record an appellate court cannot
consider the merits of an issue.” Id. at 561.



                                           -4-
        It is well-established that an appellate court is precluded from
        considering an issue when the record does not contain a transcript or
        statement of what transpired in the trial court with respect to that issue.
        Moreover, the appellate court must conclusively presume that the ruling
        of the trial judge was correct, the evidence was sufficient to support the
        defendant’s conviction, or the defendant received a fair and impartial
        trial. In summary, a defendant is effectively denied appellate review of
        an issue when the record transmitted to the appellate court does not
        contain a transcription of the relevant proceedings in the trial court.

State v. Draper, 800 S.W.2d 489, 493 (Tenn. Crim. App. 1990) (footnotes omitted).

       When a transcript of the relevant proceedings is not available, a defendant is
instructed to prepare an adequate statement of the evidence or proceeding:

        If no stenographic report, substantially verbatim recital or transcript of
        the evidence or proceedings is available, the appellant shall prepare a
        statement of the evidence or proceedings from the best available means,
        including the appellant’s recollection. The statement should convey a
        fair, accurate and complete account of what transpired with respect to
        those issues that are the bases of appeal. The statement, certified by the
        appellant or the appellant’s counsel as an accurate account of the
        proceedings, shall be filed with the clerk of the trial court within 60 days
        after filing the notice of appeal. Upon filing the statement, the appellant
        shall simultaneously serve notice of the filing on the appellee,
        accompanied by a short and plain declaration of the issues the appellant
        intends to present on appeal. Proof of service shall be filed with the
        clerk of the trial court with the filing of the statement. If the appellee has
        objections to the statement as filed, the appellee shall file objections
        thereto with the clerk of the trial court within fifteen days after service of
        the declaration and notice of the filing of the statement. Any differences
        regarding the statement shall be settled as set forth in subdivision (e) of
        this rule.

         *    *   *

         *    *   *

        The trial judge shall approve the transcript or statement of the evidence
        and shall authenticate the exhibits as soon as practicable after the filing
        thereof or after the expiration of the 15-day period for objections by
        appellee, as the case may be, but in all events within 30 days after the
        expiration of said period for filing objections. Otherwise the transcript

                                            -5-
        or statement of the evidence and the exhibits shall be deemed to have
        been approved and shall be so considered by the appellate court, except
        in cases where such approval did not occur by reason of the death or
        inability to act of the trial judge. In the event of such death or inability
        to act, a successor or replacement judge of the court in which the case
        was tried shall perform the duties of the trial judge, including approval of
        the record or the granting of any other appropriate relief, or the ordering
        of a new trial. Authentication of a deposition authenticates all exhibits to
        the deposition. The trial court clerk shall send the trial judge transcripts
        of evidence and statements of evidence.

Tenn. R.App. P. 24(c) and (f) (emphasis added).

       It appears that the defendant attempted to do this by filing a “Statement of the
Evidence and Proceedings,” which is included in the supplemental technical record.
However, it is obvious from the language in Tenn. R. App. P. 24 that proper service upon
appellee of the proposed statement of evidence must be done in order for the proposed
statement of evidence to be reviewed by the appellate court. Otherwise, the appellee
never has opportunity to object to the proposed statement of the evidence within the 15-
day time limit. The appellee is the State of Tennessee represented by the District
Attorney General in Nashville, located at Washington Square Suite 500, 222 2nd Avenue
North, Nashville, TN 37201-1649. This is not the same address as “the courthouse.”
Defendant’s certification of service included on the proposed statement of evidence says:
“[I] verify a copy of the foregoing was served to the accusers by hand delivery to their
courthouse on the 26th day of the fifth[sic] month of the year A.D., two thousand
seventeen. Even if it was properly presented, we still must determine whether the
statement of the evidence “is sufficient for this Court to conduct a meaningful review of
the issues on appeal.” Marra v. Bank of New York, 310 S.W.3d 329, 336 (Tenn. Ct. App.
2009). Defendant’s proposed statement of the evidence is more of an extension of the
arguments in his briefs than it is a statement of the evidence presented. It fails to properly
detail the testimony of the witnesses. No “short and plain declaration” of the issues
intended to be presented on appeal was included. Defendant failed to comply with Tenn.
R. App. P. 24. Accordingly, the proposed statement of the evidence will not be
considered.

      Because there are no transcripts of the trial proceedings, and no appropriate
statement of the evidence was filed in this case, we deem that the following issues raised
by Defendant are waived:

     1. “Accuser’s acts and 347 are void for lack of jurisdiction for lack of any
        plea[.]” (Defendant’s Issue IV).



                                            -6-
    2. “Accusers, acts and 347 are void for lack of jurisdiction for lack of the
        reading of any charge or accusation to appellant[.]” (Defendant’s Issue
        V).
    3. “Accuser’s acts and 347 are void for violation of Right to counsel[.]”
        (Defendant’s Issue VI and VII).
    4. “Accusers ‘acts and 347 are void for violation of Right to Witnesses[.]”
        (Defendant’s Issue VIII).
    5. “Accuser’s acts and 347 is void for violation of Supreme Court Rule
        10B[.]” (Defendant’s Issue IX).
    6. “Accusers acts and 347 are void for violation of the Right to a trial by
        jury[.]” (Defendant’s Issue XI).
    7. “Accusers’ act and 347 is void for violation of the Rights of due process
        defenses[.]” (Defendant’s Issue XII).
    8. “Accusers’ acts and 347 are void for not reasonably perceived unbiased
        preside and biased transfer[.]” (Defendant’s Issue XV).
    9. “Accusers and 347 allowed inadmissible evidence records and
        testimony[.]” (Defendant’s Issue XVI).
    10. “Accusers acts and 347 are void for violation of Right to witness
        testimony at post trial motion for new trial, or arrest of judgment[.]”
        (Defendant’s Issue XVII).
    11. “Accusers acts and 347 are void for lack of lawful suspension and
        against such evidence[.]” (Defendant’s Issue XVIII).
    12. “Accusers’ acts and 347 are void for lapsed suspension[.]” (Defendant’s
        Issue XXI).
    13. “Accusers’ acts and 347 are against the evidence for all evidence being
        inadmissible for lacking initial probable cause[.]” (Defendant’s Issue
        XXIV).
    14. “Accusers’ act and 347 void for imposing debtor’s prison and other
        Const. violations[.]” (Defendant’s Issue XXV).
    15. “Accusers acts and 347 are void for the reason against the evidence that
        appellant is not culpable for any crime or law violation[.]” (Defendant’s
        Issue XXVI).
    16. “The Order of sentencing is void [          ] and violates constitutional
        provisions and the 347 imposed codes.” (Defendant’s Appeal of Order
        of Sentencing).

    Furthermore, we also find that the following issues are waived because they are
inadequate:

       1. “Accusers’ act and 347 is void for violation of the Rights of due
          process defenses.” (Defendant’s Issue XIII.).
       2. “Accusers’ acts and 347 are void for barratry and barred by laches.”
          (Defendant’s Issue XXII).

                                          -7-
        3. “Accusers’ acts and 347 is void for violation of both state and federal
           constitutional provisions of appellant’s Right of the dictates of my
           conscience.” (Defendant’s Issue XXIII).

Rule 27(a)(7) of the Tennessee Rules of Appellate Procedure provides that a brief shall
contain “[an] argument . . . setting forth the contentions of the appellant with respect to
the issues presented, and the reasons therefor, including the reasons why the contentions
require appellate relief, with citations to the authorities and appropriate references to the
record . . . relied on.” Tennessee Court of Criminal Appeals Rule 10(b) states that
“[i]ssues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.” See also State v.
Sanders, 842 S.W.2d 257 (Tenn. Crim. App. 1992) (determining that issue was waived
where defendant cited no authority to support his complaint). The issues listed above do
not meet these requirements, and Defendant is not entitled to relief on these issues.

         Defendant’s Issues XXII and XXIII, listed above, along with the following issue:
“Accusers acts and 347 are void for violation of the rights of due process of prior notice
of intended suspension and notice and opportunity of a hearing and a copy of the dept.
printout[.]” (Defendant’s Issue XIX) are also waived because Defendant raises them for
the first time on appeal. Tenn. R. App. P. 3(e) provides:

        [N]o issue presented for review shall be predicated upon error in the
        admission or exclusion of evidence, jury instructions granted or refused,
        misconduct of jurors, parties or counsel, or other action committed or
        occurring during the trial of the case, or other ground upon which a new
        trial is sought, unless the same was specifically stated in a motion for
        new trial; otherwise such issues will be treated as waived.

Defendant has failed to properly preserve these issues for appellate review in accordance
with Rule 3(e).

       II.    Lack of Jurisdiction. (Defendant’s Issues I, III, and XX)

       Defendant argues that the “[a]ccusers’ acts and 347 are void for lack of
jurisdiction and/or violation of fundamental due process of law to claim, disclose, and
establish jurisdiction.” He further claims that his conviction is “void for lack of
jurisdiction for lack of any offense,” and “void for violation of both state and federal
constitutional provision.” Defendant, in Issue XX, asserts that the “state cannot enforce
upon me any licensing statutes or provisions thereof which make such tender a payment
in debt in order to suspend any license and privilege grant thereby by any such
unconstitutionally acquired license or such conditions thereof.”




                                            -8-
       Defendant’s operation of his vehicle while his license was revoked is clearly an
offense under Tennessee law, and the trial court had subject matter jurisdiction over this
offense. T.C.A. § 55-50-504(a)(1) provides in part:

        A person who drives a motor vehicle within the entire width between the
        boundary lines of every way publicly maintained that is open to the use
        of the public for purposes of vehicular travel, or the premises of any
        shopping center, manufactured housing complex or apartment house
        complex or any other premises frequented by the public at large at a time
        when the person’s privilege to do so is cancelled, suspended, or revoked
        commits a Class B misdemeanor.

In State v. Anthony Troy Williams, No. M2012-00242-CCA-R3-CD, 2012 WL 4841547
(Tenn. Crim. App. Aug. 14, 2012), this court addressed a similar issue concerning the
jurisdiction of Tennessee’s criminal courts:

        At the outset, we note that the circuit courts of Tennessee have
        jurisdiction over all crimes and misdemeanors. See T.C.A. § 16-10-102;
        see also State v. Keller, 813 S.W.2d 146, 147-48 (Tenn. Crim. App.
        1991). The circuit courts necessarily have jurisdiction over the
        individuals charged with crimes by indictments returned by grand juries
        in the respective counties. See Keller, 813 S.W.2d at 149; see also State
        v. Booher, 978 S.W.2d 953, 957 (Tenn. Crim. App. 1997).

        This Court agrees with Appellant’s contention that he enjoys a
        fundamental right to freedom of travel. See Booher, 978 S.W.2d at 955.
        However, Appellant’s right to travel has not been infringed upon by the
        requirement by our legislature that an individual have a valid driver’s
        license to lawfully operate a motor vehicle on the public highways of
        this state. Id. at 955-56. The same holds true for the requirement that
        motor vehicles be registered under the motor vehicle registration law.
        See id. at 956. Arguments identical to Appellant’s have been addressed
        and dismissed by this Court several times. See, e.g., State v. Paul
        Williams, No. W2009-02179-CCA-R3-CD, 2010 WL 2539699, at * 1-2
        (Tenn. Crim. App., at Jackson, June 23, 2010), perm. app. denied, (Tenn.
        Nov. 12, 2010); State v. David A. Ferrell, No. M2007-01306-CCA-R3-
        CD, 2009 WL 2425963, at *3 (Tenn. Crim. App., at Nashville, Aug. 7,
        2009), perm. app. denied, (Tenn. Feb. 8, 2010); State v. Bobby Gene
        Goodson, No. E2001-00925-CCA-R3-CD, 2002 WL 1751191, at *3-4
        (Tenn. Crim. App, at Knoxville, July 29, 2002), perm. app. denied,
        (Tenn. Dec. 23, 2002). Appellant is not entitled to relief.




                                          -9-
Anthony Troy Williams, 2012 WL 4841547, at *1-2. Additionally, in State v. Dennis
Haughton Webber, No. M2014-02527-CCA-R3-CD, 2015 WL 6774014 (Tenn. Crim.
App. No, 6, 2015), this court also held:

       “Subject matter jurisdiction involves the court’s lawful authority to
       adjudicate a controversy brought before it.” Johnson v. Hopkins, 432
S.W.3d 840, 843 (Tenn. 2013). The defendant was charged with several
       criminal offenses. Circuit courts have original jurisdiction of crimes
       unless otherwise provided by statute. T.C.A. § 16-10-102; T.C.A. § 40-
       1-108. Accordingly, the trial court had the authority to preside over the
       defendant’s criminal charges. See, e.g., State v. Keller, 813 S.W.2d 146,
       148 (Tenn. Crim. App. 1991) (concluding that circuit court had
       jurisdiction over defendant claiming to be a “sovereign individual” when
       he was charged with reckless driving); see also State v. Goodson, 77
S.W.3d 240, 243 (Tenn. Crim. App. 2001).

       As we have noted above, the defendant’s vehicle was in fact a “motor
       vehicle” within the meaning of the statute. In any case, a challenge to
       this element of the crime does not defeat the trial court’s jurisdictional
       authority. At most, the defendant would be able to show that the
       evidence was insufficient to support an element of one of the crimes with
       which he was charged. Likewise, there is no proof before this court
       regarding the trial court’s actions in regard to forwarding the convictions
       to the Department of Safety under Tennessee Code Annotated section
       55-50-503. Even if the trial court had failed to forward the convictions
       to the Department of Safety, such a post-judgment omission would not
       defeat the authority of the court to impose judgments on the defendant
       after the jury convicted him.

       Neither does the defendant’s refusal to consent to the laws of the state
       exempt him from following them or defeat the jurisdiction of the courts
       should he commit a violation of state statute. See Booher, 978 S.W.2d at
       957 (Tenn. Crim. App. 1997) (“Consent to laws is not a prerequisite to
       their enforceability against individuals.”). Accordingly, we conclude
       that the trial court was not lacking in subject matter jurisdiction.

Dennis Haughton Webber, 2015 WL 6774014, at *5. Defendant in this case is not
entitled to relief on these issues.




                                         - 10 -
       III.   Failure to Act on Defendant’s Petition for Writ of Habeas Corpus
              (Defendant’s Issue II).

       Defendant argues that “[a]ccusers’ acts and 347 are void for lack of jurisdiction
for violation of the Rights of Habeas Corpus.” He further states that “[a]ccusers, to
include, [trial judge], confiscated the said Petition, did not act upon it, and forcibly
prevented its compliance and hearing and the Right thereof while refusing to stop said
347 when it was within their ability to do so.”

       However, as pointed out by both the State and the trial court, “a habeas corpus or
post-conviction petition may not be maintained while a direct appeal attacking the
original conviction and sentence is pending in the appellate court.” Hankins v. State, 512
S.W.2d 591 (Tenn. Crim. App. 1974)(citing Hunter v. State, 1 Tenn. Cr. App. 392, 443
S.W.2d 532; Crain v. State, 2 Tenn. Cr. App. 67, 451 S.W.2d 695; Jones v. State, 2 Tenn.
Cr. App. 284, 453 S.W.2d 433). Therefore, Defendant is not entitled to any habeas
corpus relief as his direct appeal is pending in this court.

       IV.    Bill of Particulars (Defendant’s Issue X).

        Defendant contends that the “[a]ccusers’ acts and 347 are void for violation of the
Right to demand the nature and cause, and bill of particulars and discovery.” Although
Defendant mentions discovery it appears that he is only challenging the failure of the
State to provide a bill of particulars. Defendant states: “Appellant had the Right to
demand the nature and cause ‘of’ the accusation and not just the accusation itself in any
event the full nature and cause necessary is not in the accusation as in this case.” He
further argues that “[t]he nature and cause includes not only to be able to discern an
‘answer’ of a plea or pleading which entails what jurisdiction and criteria is imposed but
also, to defend in law and to jurisdiction itself by receiving fundamental full disclosures
‘of’ the accusation as needed.”

        Article 1, section 9 of the Tennessee Constitution provides “[t]hat in all criminal
prosecutions, the accused hath the right to . . . demand the nature and cause of the
accusation against him, and to have a copy thereof . . .” The Tennessee Rules of Criminal
Procedure provide a method by which a defendant may make such a demand. “On
defendant’s motion, the court may direct the district attorney general to file a bill of
particulars so as to adequately identify the offense charged.” Tenn. R. Crim. P. 7(c). A
bill of particulars serves three purposes: it provides a “defendant with information about
the details of the charge against him if this is necessary to the preparation of his defense;”
it assures that a defendant has an opportunity to “avoid prejudicial surprise at trial;” and it
enables the defendant to preserve a plea against double jeopardy. State v. Sherman, 266
S.W.3d 395, 408-09 (Tenn. 2008) (internal citations omitted); see also State v. Speck,
944 S.W.2d 598, 600 (Tenn. 1997). A bill of particulars is not a discovery device and is



                                            - 11 -
limited to information a defendant needs to prepare a defense to the charges. Tenn. R.
Crim. P. 7(c), Advisory Comm’n Cmts.

       A trial court should make every effort to ensure that the State supplies all critical
information in its bill of particulars, but the lack of specificity will not result in reversible
error unless a defendant can prove prejudice. Sherman, 266 S.W.3d at 409 (citing Speck,
944 S.W.2d at 601; State v. Byrd, 820 S.W.2d 739, 741 (Tenn. 1991)).

       In its order denying Defendant’s motion for new trial, the trial court in this
case found:

        First of all, the Court file does not appear to have any reference to the
        Defendant’s request for a Bill of Particulars. Even if the file does
        contain a request for a Bill of Particulars, it is clear from the Defendant’s
        numerous pre-trial filings and pre-trial appeals to the Court of Criminal
        Appeals that he fully understood the offense for which he was being
        charged.

As pointed out by the State, the indictment in this case clearly states the cause of action
against Defendant:

        THE GRAND JURORS of Davidson County, Tennessee duly impaneled
        and sworn, upon their oath, present that:

                             CHARLES PHILLIP MAXWELL

        on or about the 28th day of March, 2014, in Davidson County, Tennessee
        and before the finding of this indictment, unlawfully did intentionally,
        knowingly, or recklessly drive a motor vehicle upon a public highway at
        a time when the privilege of Charles Phillip Maxwell to do so was
        canceled, suspended, or revoked in violation of Tennessee Code
        Annotated § 55-50-504, and against the peace and dignity of the State of
        Tennessee.

      It appears from the record that Defendant made somewhat of a demand for a bill
of particulars by filing a “Demand for Nature and Cause of the Accusations(s).”
Defendant’s “demand” contains the following language:

        No accusation of the above proceedings contains or discloses the
        sufficient nature and cause or needed particulars of said proceeding
        sufficient for [Defendant] to formulate an effective defense thereto or to
        know if any is required.



                                             - 12 -
        The Constitution, Article I, Section 9 which is assumed the above
        accuser is subject to, requires the accuser to comply with this demand in
        relation to [Defendant]. On relation to [Defendant] the Constitution of
        the State of Tennessee of 1834 enumerates the right to make this
        demand.

        If in any event a Bill of Particulars is required this Demand serves to
        include such.

       Defendant has presented no evidence of prejudice from the State’s failure to
answer his demand for a bill of particulars. He does not argue that his defense was in any
way hampered by the State’s lack of a response. The indictment sets forth the date and
offense for which Defendant was charged. Byrd, 820 S.W.2d at 742. Moreover, as
pointed out by the trial court, the record shows that Defendant, based on his pre-trial
filings and pre-trial appeals to this court, fully understood the charge against him.
Defendant is not entitled to relief on this issue.

                                    CONCLUSION

    The judgment of the trial court is affirmed.


                                  ____________________________________________
                                  THOMAS T. WOODALL, JUDGE




                                          - 13 -